USCA11 Case: 19-11258           Date Filed: 11/02/2020      Page: 1 of 4



                                                                                  [PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 19-11258
                               ________________________

                          D.C. Docket No. 1:14-cv-02288-TWT



SAVANNAH COLLEGE OF ART AND DESIGN, INC.,

                                                          Plaintiff - Appellee,

                                            versus

SPORTSWEAR, INC.,
d.b.a. PrepSportswear,

                                                          Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, Circuit Judge, and
MOORE*, District Judge.

ORDER:

       *
         Honorable K. Michael Moore, Chief United States District Judge for the Southern District
of Florida, sitting by designation.

                                               1
          USCA11 Case: 19-11258       Date Filed: 11/02/2020   Page: 2 of 4



      Defendant-Appellant Sportswear, Inc., appeals a judgment entering summary

judgment for Plaintiff-Appellee Savannah College of Art and Design, Inc.

(“SCAD”), and dismissing the case. Because the judgment raises some questions

concerning appellate jurisdiction, we remand this case for the limited purpose of

having the district court clarify the judgment on appeal.

      Here, the clerk of the district court entered judgment in this case as follows:

“The action having come before the court, . . . it is Ordered and Adjudged that

Savannah College of Art and Design, Inc. is entitled to summary judgment on its

First, Second, and Fourth claims for relief. This case is dismissed.” Five days

earlier, the district court had issued a lengthy order granting SCAD’s motion for

summary judgment on its trademark-infringement (first claim for relief), unfair-

competition (second claim for relief), and false-designation-of-origin (fourth claim

for relief) claims. Despite SCAD’s summary-judgment win, the judgment does not

overtly grant SCAD any specific relief, even though SCAD sought damages and

injunctive relief. Nor does the judgment require Sportswear to pay anything or do

anything. So while the part of the judgment awarding summary judgment to SCAD

on three of its claims appears at first blush to be a win for SCAD, dismissal of the

suit without the award to SCAD of any apparent relief seems to make Sportswear

the prevailing party.

      This judgment raises questions about our appellate jurisdiction. Did the


                                          2
          USCA11 Case: 19-11258       Date Filed: 11/02/2020    Page: 3 of 4



district court, after extended analysis of why it was granting summary judgment in

favor of SCAD, really mean to make Sportswear the prevailing party? Or was the

dismissal a clerical error? And if it was a clerical error, the “judgment” would not

seem to be a “final decision” over which we have appellate jurisdiction under 28

U.S.C. § 1291. Or maybe the district court intended for its judgment to serve as

declaratory relief. We do not know.

      We have inherent jurisdiction to determine our own jurisdiction. Perez-

Sanchez v. U.S. Att’y Gen., 935 F.3d 1148, 1153 (11th Cir. 2019). “An appellate

court must satisfy itself . . . that [it has] subject matter jurisdiction.” 13D Charles

Alan Wright et al., Federal Practice and Procedure § 3536, at 1–4 (2008). If the

answer is unclear, we may take appropriate steps “in aid of determining [our]

jurisdiction.” See U.S. Catholic Conf. v. Abortion Rights Mobilization, Inc., 487 U.S.
72, 76 (1988).

      On this record, we conclude that such steps are necessary for us to be able to

ascertain whether we enjoy appellate jurisdiction. Towards that end, we issue this

limited remand to the district court for it to clarify whether it intended for the

document designated “judgment” to serve as a final decision, and if so, to which

party did it award relief and what was that relief?




                                          3
         USCA11 Case: 19-11258       Date Filed: 11/02/2020   Page: 4 of 4



      We retain jurisdiction to dispose of this appeal after we receive the district

court’s response. Ballard v. Comm’r, 429 F.3d 1026, 1026 & n.1 (11th Cir. 2005).

      SO ORDERED.




                                         4